DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 as filed May 20, 2020 are pending.  
Claims 1-12 and 19-21 are withdrawn from consideration as directed to non-elected inventions (see below). 

Election/Restrictions
Applicant's election with traverse of Invention II, Claims 13-18 in the reply filed on July 26, 2022 is acknowledged.  The traversal is on the grounds as addressed below.  

Applicant first traverses as follows (see pg 2 of the Reply):

    PNG
    media_image1.png
    238
    470
    media_image1.png
    Greyscale

This is not found persuasive because  
Invention I (Claims 1-12), Invention II (Claims 13-18), and Invention III (Claim 19) are directed to related processes. As noted in the Restriction Requirement mailed May 27, 2022, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, and regarding (1), Inventions I, II and III have materially different designs, modes of operation, function and effect.  
Invention I is directed to a method of preparing samples, the method including a) culturing a first sample aerobically and a second sample anaerobically (which are different conditions despite both being in medium for Mycoplasma proliferation), and b) providing the samples for detection;
Invention II is directed to a method of testing a specimen, the method including a) culturing a specimen under a single set of conditions, b) extracting a nucleic acid, and c) amplifying the nucleic acid with a primer; and 
Invention III is directed to a method of managing quality of a product, the method including “testing for presence or absence of a mycoplasma in [i.e. with] a specimen of claim 13”, for which the broadest reasonable interpretation is that the “testing” is not limited to the steps of Claim 13.  Stated differently, Claim 19 encompasses the broadest reasonable interpretation of “testing” in light of the disclosure in the instant application.  
As shown by the above, the distinct step(s) in Inventions I, II and III are materially different in design and modes of operation, and they act to provide distinct functions and effects.  Regarding (2), the inventions do not overlap in scope as demonstrated by the non-overlapping nature of the distinctive steps.  Furthermore, there is nothing of record to show them to be obvious variants.
Invention IV, and each of Inventions I and II, are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention IV is expressly directed to a “kit for use in the method according to claim 13” and not for use in either of Inventions I and II.  This is supported by neither of Inventions I and II requiring Claim 20’s “primer specifically selected to amplify a nucleic acid sequence”.  
Inventions IV and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the kit of Invention IV can be used in a materially different process of culturing a single cell followed by extraction of RNA from the cell for cDNA production and cloning, without amplification.  Such a method is distinct from the method of Invention III.
Thus, Applicant’s contention that “[a] quick review of the specification reveals that the claimed subject matter is disclosed as usable together” is not persuasive for the reasons provided above.  
Applicant next argues (on pgs 2-3, bridging ¶) the following:

    PNG
    media_image2.png
    250
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    469
    media_image3.png
    Greyscale


These arguments are also not persuasive for the reasons provided above, and because the possibility of a reference that can anticipate one invention without necessarily anticipate or render obvious another group supports the presence of materially different design, mode of operation, function, and/or effect among the separate inventions.  
Applicant further argues (on pg 3) the following:

    PNG
    media_image4.png
    188
    467
    media_image4.png
    Greyscale

The assertion of a lack of a serious burden is not persuasive because in addition to disparate classification, there would be a serious search and/or examination burden if restriction were not required because one or more of the following additional reasons apply:
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).


In light of the foregoing, the requirement is still deemed proper.  

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.821(d) because it does not include required sequence identifiers (by SEQ ID NO).  
There are nucleic acid sequences of 10 or more nucleotides on pgs 24, 38, 42, 48 and 51-52 (see ¶¶0085-0086, 0158-0159, 0170-0171, 0187-0188 and 0199-0200) of the specification that lack identification with SEQ ID NOs.  It is noted that the sequence appears to be that of SEQ ID NO:5 in the Sequence Listing filed February 1, 2022.  
Appropriate correction is required.  See MPEP 2422.02.  

Claim Interpretation
Claim 13 recites “a nucleic acid derived from a mycoplasma” (see line 7), where the term “derived from” is not defined in the application as filed.  Given the following as a standard definition of ‘derive’ (from https://www.merriam-webster.com/dictionary/derive; downloaded September 20, 2022):

    PNG
    media_image5.png
    548
    708
    media_image5.png
    Greyscale

the broadest reasonable definition of the above quoted phrase is as meaning --a nucleic acid obtained from a mycoplasma--, and not as meaning --a nucleic acid derivative of a mycoplasma nucleic acid--.
This interpretation is consistent with the multiple uses of “derived from” in the instant specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “biotechnology-related product” and “part of a biotechnology-related product” in Claim 13 (see line 4) are a relative terms which render the claim indefinite.  The term “related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The instant specification includes a non-limiting description of the term “biotechnology-related product” as follows (see pg 14):

    PNG
    media_image6.png
    100
    585
    media_image6.png
    Greyscale

The non-limiting nature of the above statement is shown by the use of “includes” as an open-ended description of what may be a “biotechnology-related product” without clarity as to what would not be a “biotechnology-related product”.
Additional ambiguity is present in the phrase “or a product and the like which are used in production thereof” (emphasis added) because (A) the term “and the like” is a relative term that requires a standard for ascertaining the requisite degree encompassed by the term, and (B) the subject(s) modified by “which are used in production thereof” are unclear.  With respect to (B), is it “a product” or “the like” or both that is/are the subject(s) for “which are used”?  Also, is it 1) a “biotechnology-related product” or 2) “a biological preparation” or 3) “a regenerative medicine product” or 4) two of these three or 5) all three that is/are the subject(s) for “thereof”.  
In light of the lack of a definition and the ambiguities explained above, a skilled artisan is not reasonably apprised of the metes and bounds of Claim 13.  Thus, Claim 13, as well as Claims 14-18 which depend therefrom, are indefinite. 

Additionally, Claim 13 recites “a primer that is specifically selected to amplify a nucleic acid sequence derived from a mycoplasma” (emphasis added; see lines 6-7), where the instant application provides no standard(s) for ‘specifically selecting a primer’ to amplify a nucleic acid from a mycoplasma.  
This creates an ambiguity as to what primers are within, and what primers are beyond, the scope of Claim 13.  And that ambiguity renders Claim 13, as well as dependent Claims 14-18, indefinite.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, a review of the instant specification and drawings, including the Examples starting on page 36, suggests that the intent may have been to refer to 
--a primer that specifically amplifies a nucleic acid sequence derived from a mycoplasma--, or 
--a primer that selectively amplifies a nucleic acid sequence derived from a 
mycoplasma--, or 
--a primer that amplifies a specific nucleic acid sequence derived from a mycoplasma-- (see esp. ¶0190).  

Claim 15 depends from Claim 13 and recites “wherein the culturing of the specimen comprises culturing two or more specimens each in an aerobic or anaerobic condition” (emphasis added), where the broadest reasonable interpretation of the phrase means each of the “two or more specimens” is cultured in either an aerobic or an anaerobic condition, but not both.  
Yet even with the above interpretation, it is ambiguous as to which of the “two or more specimens” undergoes the “extracting” and “performing amplification” steps of Claim 13.  That ambiguity renders Claim 15 indefinite.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the intent may be for each of the “two or more specimens” to undergo the “extracting” and “performing amplification” steps.  If so, Claim 15 should expressly indicate that intent.  

Claim 18 recites the limitation "the regenerative medicine-related product" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, there is no antecedent basis for this limitation in any of Claims 13-17.  Thus it is ambiguous as to what subject matter is the basis for the limitation, and that ambiguity renders Claim 18 indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that each of non-elected Claims 5 and 12 provides basis for the limitation.  

Additionally, the term “regenerative medicine-related product" in Claim 18 (in lines 1-2) is a relative terms which render the claim indefinite.  The term “related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The instant specification includes a non-limiting description of the term “regenerative medicine-related product” as follows (see pg 15):

    PNG
    media_image7.png
    95
    608
    media_image7.png
    Greyscale

The non-limiting nature of the above statement is shown by the use of “includes” as an open-ended description of what may be a “regenerative medicine-related product” without clarity as to what would not be a “regenerative medicine-related product”.
Additional ambiguity is present in the phrase “or a product and the like which are used in production of the regenerative medicine product” (emphasis added) because the term “and the like” is a relative term that requires a standard for ascertaining the requisite degree encompassed by the term.  
In light of the lack of a definition and the ambiguities explained above, a skilled artisan is not reasonably apprised of the metes and bounds of Claim 18, which renders the claim indefinite. 

In the interest of advancing prosecution, and without obviating the need for Applicant to address the two rejections immediately above, Claim 18 is interpreted as beginning with --[t]he method according to claim 13, wherein the specimen includes at least one of...-- for the purposes of further examination.  This interpretation is consistent with “the ‘specimen’ as used here may be those which are produced as [ ] a regenerative medicine-related product” (see pg 14, ¶0052).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McNamara et al. (US 2016/0340717 A1, published November 24, 2016).
As an initial matter, independent Claim 13 is interpreted as comprising three steps, namely “culturing” (see lines 3-4), “extracting” (see line 5), and “performing amplification” (see lines 6-7).  This interpretation is used below. 
McNamara et al. teach that 
“[c]ontaminated and uncontaminated HEK [human embryonic kidney 293] cells were grown in DMEM (GIBCO) containing 10% heat-inactivated bovine serum, 50 U/ml penicillin, and 50 μg/ml streptomycin at 37° C., 5% CO2 in a moist atmosphere. For preparation of conditioned media, contaminated or uncontaminated HEK cells were grown to −80% confluency on 100 mm or 150 mm culture dishes. The culture media was then replaced with fresh media. After 48 hours of incubation, the media was centrifuged for 6 minutes at 1,250 rpm in a table-top centrifuge to remove cellular debris. Finally, the supernatant was transferred into a fresh tube and used as “conditioned media.” (see pg 25, ¶0325)

The growth until “-80% confluency” on dishes followed by replacement of the culture media for an additional “48 hours of incubation” equals more than 48 hours in total, and corresponds to the first step of “culturing a specimen” in Claim 13.  And the growth “in a moist atmosphere” corresponds “in an aerobic” condition in Claim 15.  Also, the contaminated, and uncontaminated, HEK cells are each “a specimen” of Claim 13 (see description in ¶0051, pgs 13-14, of instant specification) because McNamara et al. teach uncontaminated HEK cells are commonly available for use in biotechnology “from ATCC (ATCC-CRL-1573TM” (Ibid.).  
McNamara et al. also teach the following testing of “[a]ll cell cultures” for mycoplasma as follows (see pg 25):  

    PNG
    media_image8.png
    395
    270
    media_image8.png
    Greyscale

In the above, the repeated centrifuging/pelleting of “conditioned media” followed by re-suspension of each mycoplasma pellet in water corresponds to the step of “extracting” in Claim 13.  And using “[f]our primer sets [ ] to identify a conserved region among all members of the genus mycoplasma and three specific species: Mycoplasma fermentans, Mycoplasma hominis and Mycoplasma penetrans, centrifuged from conditioned cell culture media, provided the template DNA for the mycoplasma specific PCR[ reaction]s” corresponds to the step of “performing amplification” in Claim 13 and to “a polymerase chain reaction” in Claim 14.  
Regarding Claim 18, McNamara et al.’s HEK cells correspond to a specimen that is “(i) a cell subjected to processing” in line 2 of the claim.  
In light of the above, McNamara et al. anticipate Claims 13-15 and 18.  
 
Claims 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uphoff et al. ("Detection of Mycoplasma contamination in cell cultures", Curr. Protocols Mol. Biol., 2014, Suppl. 106, pp 28.4.1 to 28.4.14), cited in IDS filed February 20, 2020.
Uphoff et al. teach detection of mycoplasma contamination of cell lines using the polymerase chain reaction (PCR), with a “Basic Protocol” described on pgs 28.4.2 to 28.4.6.  
More specifically, they teach 

    PNG
    media_image9.png
    132
    894
    media_image9.png
    Greyscale

The above corresponds to the step of “culturing” in Claim 13 and to the “3 to 14 days” in Claim 16.  And while Uphoff et al. do not expressly teach their culture conditions as being aerobic or anaerobic as recited in Claim 15, the conditions are necessarily either aerobic or anaerobic (or both for different cell cultures) because there are no culture conditions that are neither aerobic nor anaerobic.
They further teach collecting “the supernatant medium of adherent cells or of suspension cultures after cells have been allowed to settle for about 30 min” (see pg 28.4.3, bottom) followed by preparing DNA as follows (see pg 28.4.4):  

    PNG
    media_image10.png
    69
    878
    media_image10.png
    Greyscale

This corresponds to the step of “extracting” in Claim 13.  
Uphoff et al. next teach “Perform PCR” (see pgs 28.4.4 to 28.4.5), which corresponds to the step of “performing amplification” in Claim 13, and to “a polymerase chain reaction” in Claim 14.  
Regarding Claim 18, Uphoff et al.’s cells correspond to a specimen that is “(i) a cell subjected to processing” in line 2 of the claim.  
In light of the above, McNamara et al. anticipate Claims 13-16 and 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. as applied to Claims 13-15 and 18 above, in view of MilliPrepTM (“Sample preparation kit for Mycoplasma” Data Sheet, 2012, pgs 1-4) as cited in IDS filed February 20, 2020.
As an initial matter, both McNamara et al. and MilliPrepTM are directed to the handling and processing of samples comprising Mycoplasma as a common field of endeavor.  
The teachings of McNamara et al. have been described above.  
McNamara et al.’s teachings that their “conditioned media was centrifuged for 6 minutes at 1,250 rpm in a table-top centrifuge to remove cellular debris[ and] 2 ml of the supernatant from this spin were then centrifuged for 5 minutes at 17,000xg to pellet any mycoplasma present in the media” prior to pellet extraction with water to “serve[ ] as the PCR template” (see their ¶0333) are re-emphasized. 
McNamara et al. do not teach use of a filter as a substitute for their two centrifugation steps.  
MilliPrepTM teaches “Filtration based sample preparation” and that “[u]p to 20 mL of sample can be processed in a three step procedure using a dual membrane filtration device in a swinging bucket centrifuge (Figure 2)”, see pg 2, middle left .  MilliPrepTM further teaches the following (see pg 2, bottom):
“During a centrifuge based separation, eukaryotic cells are captured on a prefilter and Mycoplasma are retained on a 0.1 m [ ] membrane”  
and that 
“buffer is added through a special channel only to the Mycoplasm retentive membrane and the device is heated to lyse the Mycoplasma and release the nucleic acid.” 
The above is followed by collection of the released nucleic acids (Ibid.).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of McNamara et al. by substituting their two centrifugation steps for the single filtration based sample preparation steps of MilliPrepTM with a reasonable expectation of successfully simplifying McNamara et al.’s method by eliminating one centrifugation step and obtaining Mycoplasma nucleic acids without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another (to prepare Mycoplasma nucleic acid) to obtain predictable results; and simple use of a known technique (of MilliPrepTM) to improve a similar method (of McNamara et al.) in the same way.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uphoff et al. as applied to Claims 13-16 and 18 above, in view of MilliPrepTM (“Sample preparation kit for Mycoplasma” Data Sheet, 2012, pgs 1-4) as cited above.
As an initial matter, both Uphoff et al. and MilliPrepTM are directed to the handling and processing of samples comprising Mycoplasma as a common field of endeavor.  
The teachings of Uphoff et al. have been described above.  
Their teachings regarding collecting “the supernatant medium of adherent cells or of suspension cultures after cells have been allowed to settle for about 30 min” followed by preparing DNA with “silica-gel columns or other methods” are re-emphasized. 
Uphoff et al. do not teach use of a filter as recited in Claim 17.  
The teachings of MilliPrepTM have been described above.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Uphoff et al. by collecting supernatant medium, including that of suspension cultures without waiting 30 minutes for settling of cells, and applying them to the single filtration based sample preparation steps of MilliPrepTM with a reasonable expectation of successfully improving Uphoff et al.’s method by saving time and the need for columns or other methods without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another (to prepare Mycoplasma nucleic acid) to obtain predictable results; and simple use of a known technique (of MilliPrepTM) to improve a similar method (of Uphoff et al.) in the same way.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637